Citation Nr: 1409496	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-05 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right hand disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to November 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is of record.

In November 2012 the Veteran's representative submitted to the Board on the Veteran's behalf additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in October 2012 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).

In correspondence received in January 2013, the Veteran's representative asked VA to obtain the mental health records, which the Veteran identified in an attached letter dated in December 2012, in "support of his appeal in progress on the issue of [service connection] for a mental health condition currently before the Board."  The Board notes that the April 2010 rating decision denied entitlement to service connection for posttraumatic stress disorder (PTSD), depression, and anxiety.  The Veteran expressed disagreement with the RO's decision in March 2011.  The RO issued a statement of the case regarding these three issues in July 2011 to the Veteran and his representative.  A timely substantive appeal was not received.  Therefore, the issue of whether new and material evidence has been received to reopen claims of service connection for PTSD, depression, and anxiety has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDING OF FACT

Current right hand disability is not traceable to the Veteran's period of military service, including in-service soft tissue injury to the hand.


CONCLUSION OF LAW

The Veteran does not have a right hand disability that is the result of disease or injury incurred in or aggravated by active military service.  38 C.F.R. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the issuance of a late notice may be cured by re-adjudication.

In a February 2010 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The case was last adjudicated in July 2012.

The Veteran has received necessary notice and has had a meaningful opportunity to participate in the development of his claim.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records, post-service private treatment records, VA examination and medical opinion reports, hearing testimony, and lay statements.  The March 2010 and July 2012 examination reports include the information necessary to decide the claim.  There is no indication of relevant, outstanding records that would support the Veteran's claim that have not already been requested or received.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

The Veteran contends that he hurt his right hand in Bahrain, Saudi Arabia during military service, stating that his hand was broken and casted and that he now has problems with his right hand as a result of the injury. 

Initially, the Board notes that the Veteran's service treatment and personnel records reflect multiple instances of misconduct associated with alcohol abuse.  A May 1986 treatment record reflects the Veteran's report that he was first intoxicated at age 11 and by age 18 required 48 bottles of beer to become intoxicated.  An August 1986 treatment record also diagnosed severe antisocial personality disorder and severe alcohol abuse.  The Veteran was discharged from service under other than honorable conditions due to misconduct, including commission of a serious offense.

By a February 2012 administrative decision, the RO concluded that the character of the Veteran's discharge was not dishonorable for VA purposes.  It was determined that, "although he was reprimanded for alcohol-related incidents and verbal threats, these incidents - when taken into context regarding the mental illness [a personality disorder] [the Veteran] was suffering from during the time frame that these incidents occurred, [it] [could not] be considered willful and persistent misconduct."  See 38 C.F.R. §§ 3.12, 3.354 (2013).  Given this determination, the Veteran's claim for VA compensation benefits will be decided on the merits.  

An October 1984 Navy Hospital emergency care and treatment record reflects that the Veteran hit a barbed wire fence with his right hand sustaining a superficial laceration and abrasions.  The wounds were cleaned, treated with betadyne solution, and dressed.  The assessment was multiple abrasions and laceration.  

In May 1986, the Veteran sought medical care, complaining of right hand pain after punching a wall.  On examination, he had nonacute, increased pain on palpation of the right fourth metacarpal and fourth digit and decreased range of motion and strength.  Fractures of the fourth metacarpal and fourth PIP (proximal interphalangeal) joint were to be ruled out.  He was instructed to return to sick call the next day.  

An x-ray report from the following day noted the pertinent clinical history of trauma to the right hand.  Radiographic findings revealed no fracture and no dislocation of the right hand.  The May 1986 record of the follow-up sick call visit with a different medical provider again recorded the Veteran's complaint of right hand pain at his fourth digit and PIP joint after punching a wall.  Following an examination of the hand and review of the right hand x-ray report, the impression was soft tissue injury about the right fourth PIP joint.  The plan included splinting the fourth digit for three to four days and pain medication.

A psychiatric or psychological examination report from the same day in May 1986 referenced a previous right hand injury.  After detailing the Veteran's history of alcohol abuse and "numerous altercations with his superiors and peers," the record indicates that he "again had an alcohol incident in Bahrain, where he punch[ed] a wall with his fist (no [fracture]) after a verbal altercation over a shuffleboard game" and was counseled by the ship's DAPA (Command Drug and Alcohol Program Advisor).  Records of a previous right hand injury or radiological report are not associated with the Veteran's service records.  In an October 1986 discharge medical history report, the Veteran endorsed a history of broken bones.  A physician summary elaborated that the notation referred to the right hand, which was NCD (not considered disabling).  On discharge examination in October 1986, clinical evaluation of the upper extremities was reported as normal.

The Veteran's original claim for service connection for right shoulder, right knee, and eye disabilities was received in December 1993.  The claims were denied in May 1994 due to the character of the Veteran's military discharge, which was then determined to be under dishonorable conditions for VA purposes.

In his February 2009 claim, the Veteran indicated that after discharge from military service, some military records were sent to his home of record.  He advised VA that "there are no records from any of his injuries or hospitalizations."

Post-service private treatment records dated from April 1992 to December 2008 are silent for complaints, findings, diagnosis, or treatment for any right hand problems with one exception.  During an April 1992 internal medicine visit, the Veteran described a past medical history that included a fractured right finger and hand in 1990 when he hit a wall when he was angry.  He reported that he had no sequela.  

The remainder of the private treatment records is silent for right hand problems and instead pertains to alcohol abuse treatment and to orthopedic and neurological evaluation and treatment for numerous on-the-job injuries.  The records document ongoing treatment for a May 2005 work injury, involving plywood boards falling on him as he unloaded his truck and resulting in mild compression fractures of T7 and T9.  After the work injury, he developed numbness and tingling in his left arm, left hand, and left fifth digit.  During a May 2006 neurological evaluation, he related that "when he is driving with his left arm, he notes significant problems with numbness and tingling to his left upper extremity, as well as weakness."  The records do not reflect that the Veteran described problems with his right hand.  

During a March 2010 VA mental disorders examination, the Veteran reported hunting, fishing, landscaping, and finishing the basement of his house among his activities and leisure pursuits.

During a March 2010 VA hand and fingers examination, the Veteran stated that he had broken bones of the right hand fingers during military service and now had swelling and stiffness, which he stated did not interfere with his usual employment or daily activities.  He denied any post-service history of right hand [injury].  The examiner concluded that the Veteran was right hand dominant based on the Veteran's statement and his observations.  Physical examination of the right hand revealed no clinical findings.  Right hand x-ray findings were reported as follows:  joint spaces are preserved; no evidence for acute fracture or dislocation; no bony erosive changes; there is a healed fracture deformity of the fifth metacarpal.  The examining physician concluded that the Veteran had no active diagnosis although he complained of right hand pain.  

In June 2010 and May 2012 correspondence, the Veteran and his representative, respectively expressed concern with the adequacy of the March 2010 VA examination.  The Veteran believed that the examination was not thorough.  The representative believed that the x-rays at the VA examination "did diagnose an old fracture of the right 5th digit, consistent with the type of injury the Veteran sustained in service.  In spite of this, the examiner failed to render a diagnosis."  The representative also believed that the examiner "failed to discuss whether the old fracture of the right digit could have represented the service injury, at which x-rays were negative."

The Veteran was afforded another VA examination in July 2012.  The Veteran again reported an injury to the right hand during military service.  The impression of a right hand x-ray study performed in conjunction with the examination was possible old healed fracture of the distal fifth metacarpal; no acute fracture or dislocation; no significant degenerative changes or erosive changes.  

Following a review of the claims file and physical examination, the examiner opined that the claimed right hand disorder was less likely than not incurred in or caused by the claimed in-service injury.  In support of her conclusion, the examiner highlighted service treatment records that documented the May 1986 right hand injury involving the fourth metacarpal and PIP joint, the May 1986 x-ray evidence that did not reveal fracture or dislocation, and normal physical examination findings at discharge examination; then, she pointed out that post-service x-ray evidence did reveal a healed fracture deformity of the fifth metacarpal of the right hand.  

In October 2012, the Veteran testified that he injured his right hand during military service when he was "turning a wrench," it came off the bolt, and he struck his hand on a steel bulkhead wall of the ship.  He could not recall whether his hand was bruised and did not remember having a discharge physical, but he believed that the injury to his hand was "basically in the middle area of the fourth and fifth" fingers.  He stated that since the injury he has had recurrent flare-ups of right hand symptoms.  He also testified that he took aspirin for his service-connected right knee disability, and it also helps his hand "for a while but I know like cold and damp I - after a few minutes of turning a wrench or using a hammer I got - I can't grip it anymore.  I've got to put it down and basically massage my hand." 

The Veteran's representative also presented argument on the Veteran's behalf during the hearing.  First, the representative stated that the notation of "'NCD' or not considered disabling" regarding the right hand at discharge examination meant that the hand was not disabling enough to delay discharge, but did "not mean that [the Veteran] did not have a disability with the right hand."  Second, the representative asserted that the old healed fracture of the right fifth metacarpal found on x-ray after service was the "identical area as [the Veteran] injured in service."  Third, he asserted that the July 2012 VA examination was inadequate because the "unfavorable opinion was based on incorrect information, i.e., that the Veteran did not declare that right hand injury on his discharge physical."  Finally, the representative twice cited the absence of any intercurrent, post-service right hand injuries and concluded that there was "simply no other way to account for this fracture than by the injury in service."

In October 2012 correspondence, the Veteran's sister stated that the Veteran never had any trouble with his right hand, but "after he came home from the service he has had multiple troubles with it.  Some days simple tasks like holding his coffee cup can be very difficult for him."

Having reviewed the entire claims file, the Board finds that service connection for a right hand disability is not warranted because the current x-ray evidence of an old healed fracture of the right distal fifth metacarpal is different from the Veteran's complaint in May 1986 of injury to his right fourth metacarpal and fourth PIP joint, which were not shown to be fractured or dislocated on x-ray examination in May 1986.  In other words, the radiographic evidence obtained on VA examination in March 2010 and July 2012 reveals evidence of a different hand injury than what the Veteran reported to two different medical personnel during military service.

Assuming that the Veteran's current old healed fracture of the right distal fifth metacarpal is in fact a current disability, the only medical opinion to address whether it is related to his right hand injury during military service is from the July 2012 VA examiner.  The Board finds the examiner's opinion persuasive and probative evidence against the claim for service connection because it was based on a review of the claims file and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Here, the examiner pointed out that the injury to the fourth metacarpal and fourth PIP joint in May 1986 did not result in fracture or dislocation according to the May 1986 right hand x-ray report, physical examination of the upper extremities was normal at separation, and post-service x-ray findings revealed a healed fracture deformity of the fifth metacarpal of the right hand.  The Board finds the July 2012 VA examiner's opinion and rationale to be consistent with and supported by the record.

Moreover, the Board finds that the March 2010 and July 2012 VA examinations are adequate to decide the claim on appeal and that an additional examination and medical opinion are not required.  Again, objective medical evidence shows that the Veteran did not sustain a right hand dislocation or fracture, which is the only noted problem with his right hand now, during military service.  He also denied sequelae of the right hand soft tissue injury at discharge examination, and physical examination of the upper extremities was normal at discharge.  

An additional medical opinion is not required regarding the current old healed right fifth metacarpal fracture and its relationship to the injured right fourth metacarpal and fourth PIP joint during service because, contrary to the assertion by the Veteran's representative that there is no evidence of an intercurrent injury, a post-service right hand and finger injury and fracture is documented in the medical records.  Here, the Veteran reported a past medical history in April 1992 of a fractured right finger and hand in 1990 when he was angry.  However, he failed to disclose to VA compensation and pension personnel, to his service representative, to two VA examiners, and to the undersigned Veterans Law Judge the post-service fracture of his right hand and finger after punching a wall in 1990.  In fact, there is competent, medical evidence contemporaneous in time with the 1990 right hand and finger injury to account for the right fifth metacarpal fracture seen on x-ray examination in March 2010 and July 2012 that was not seen on x-ray or reported by the Veteran in May 1986. 

The Board acknowledges that the Veteran is competent to provide lay evidence of reporting symptoms of right hand pain and to identify the specific location of right hand pain.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  As in this case, the Veteran is not competent to render a medical opinion that the healed fracture of the right fifth metacarpal seen on x-ray examination after service is medically related to the soft tissue injury of the fourth metacarpal and fourth PIP joint of the right hand during military service and the absence of any fracture or dislocation seen on x-ray examination during military service.  

In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

For the reasons discussed below, the Board finds that the Veteran is not credible.  First, and foremost, the Veteran's assertion that he has experienced flare-ups of right hand problems since injuring his hand during military service is contradicted by over 16 years of private treatment records, which document a single report in April 1992 of a post-service right hand injury in 1990 that resulted in a fracture of the right hand and finger.  These medical records are relevant to the issue of whether the Veteran experienced problems with his right hand since discharge from military service as alleged, and the Board finds it reasonable to infer that he did not experience ongoing right hand problems since discharge from service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).

His assertion regarding a continuity of flare-ups of right hand symptoms is also inconsistent with the prior statement he made to a medical provider in April 1992 when disclosing his past medical history.  Not only did he not mention the 1986 soft tissue injury of the right fourth metacarpal and fourth PIP joint, he also denied any sequelae from his more recent right hand and finger fracture after punching a wall in 1990.  The Board finds that his April 1992 statement contradicts the assertion that he was experiencing flare-ups of right hand symptoms since military service.  

Second, the Board does not find credible the Veteran's remote assertion during the October 2012 hearing that he injured his right hand in service between his fourth and fifth fingers.  Particularly given the documentation of extensive alcohol abuse since age 11 and continuing alcohol abuse during military service, the Board finds more probative the Veteran's contemporaneous statements to two different service treatment providers in May 1986 regarding the location of his pain after punching a wall than his statements and recollections more than two decades after service.  Moreover, during the hearing, the Veteran could not recall having a discharge examination even though he completed a medical history report and was examined at discharge.  He could not remember if there was bruising on his hand after the 1986 injury.  Furthermore, although he was testifying under oath, he did not correct his service representative when she suggested the Veteran was "working on pipes" when he injured his hand; nor did he correct her when she emphasized that he had not experienced intercurrent, post-service hand injuries.  Consequently, the Board accords significantly greater probative value to contemporaneous medical records and statements by the Veteran in the course of seeking evaluation and/or treatment by medical personnel than to his remote assertions made in the course of seeking VA benefits.

In summary, the Veteran has reported inconsistent facts regarding how he injured his right hand in service, a continuity of right hand problems since service, and which exact bone he claims to have fractured in service; and he has omitted reporting other important facts such as fracturing his right finger in 1990 after again punching a wall.

The Board has also considered the assertions and concerns raised by the Veteran's representative.  First, the representative has suggested that another VA examination and medical opinion is warranted and that the current x-ray evidence regarding an old fifth metacarpal fracture is "identical to the area injured in service."  The Board disagrees because the areas are not identical.  The Veteran told two different people in May 1986 that he hurt his fourth digit and fourth PIP joint, and he did not sustain a fracture or dislocation of any part of his right hand according to contemporaneous radiological evidence.  The current x-ray studies do reveal evidence of an old fracture, but it is of the fifth metacarpal.  The fifth metacarpal is anatomically distinct from the fourth metacarpal, which the Veteran identified twice during the course of seeking treatment for his injury in May 1986.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).  An additional VA examination to obtain a medical opinion is not warranted.

Second, the representative suggests that the notation, "right hand - NCD" on the Veteran's discharge examination merely meant that his hand was not disabled enough to delay discharge, but did not mean that a right hand disability did not exist.  The representative also believes that "the Veteran did not declare that right hand injury on his discharge physical."  The latter assertion is factually incorrect; in his August 1986 discharge medical history report, the Veteran did endorse a history of broken bones, and the discharge examiner elaborated that the Veteran was referring to his right hand.  Service medical records, however, did not reveal any right hand fracture.  

The Board also finds the representative's former argument regarding the NCD notation unpersuasive.  The Veteran punched a wall while in Saudi Arabia and again in May 1986.  Physical and radiological examination revealed a soft tissue injury.  Clinical evaluation of the upper extremities was normal in August 1986.  After he reportedly fractured his right hand and finger in 1990 and denied any sequelae in April 1992, he filed his original claim for service connection in December 1993; he did not claim entitlement to a right hand disability.  In addition, the evidence reflecting his post-service work history as a truck driver, loading and unloading materials, as well as his hobbies of hunting, fishing, landscaping, and finishing the basement of his house tends to diminish the plausibility of his having had a disability of the right hand at discharge from service that continued thereafter.  The Board finds that the 1986 discharge medical history and examination reports do not reflect a right hand disability.

Finally, the representative suggests that service connection is warranted for the healed fracture of the right distal metacarpal because it cannot be explained given the absence of an intercurrent, post-service right hand injury.  Here, the Board notes that the representative appears to have overlooked the April 1992 medical evidence documenting an intercurrent right hand and finger fracture after punching a wall in 1990, and the Veteran apparently did not disclose that injury to his representative.  In fact, the post-service right hand and finger fracture in 1990 may explain the current x-ray evidence of the healed right distal metacarpal fracture, but the service treatment records which reflect injury to the right fourth metacarpal and fourth PIP joint do not explain that x-ray evidence.

The Board has also considered the October 2012 lay statement from the Veteran's sister regarding the Veteran's problems with his right hand, but finds that this statement is not credible because it is contradicted by contemporaneous post-service medical evidence, which does not document problems with the Veteran's right hand with the exception of the 1990 right finger fracture after punching a wall.  

Therefore, the Board finds that the objective medical evidence, which does not reflect a current right hand disability involving the right fourth metacarpal or fourth PIP joint, but does reflect a healed fracture of the right fifth metacarpal that was not present on x-ray examination in 1986 or reported during service, outweighs the lay assertions regarding the existence of a current right hand disability that continued since punching a wall during military service.

For all the foregoing reasons, the Board finds that service connection for a right hand disorder is not warranted.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim and the evidence is not in relative equipoise, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)


ORDER

Service connection for a right hand disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


